DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 45 and 80, cancellation of Claims 1, 4, 11, 21, 23, 27, 29, 42-43, 47, 50-51, 53, 62, 72, 78, 94, 96, 100, and 101, and addition of new claims 113-120 is acknowledged.
The amendment to Claim 45 overcomes the rejection under 35 USC § 112(b) and the art rejection.

Election/Restrictions
Claim 45 is allowable. The restriction requirement between inventions IIA, IIB, IIC, and IID as set forth in the Office action mailed on 11/17/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/17/2020 is partially withdrawn. Claims 47, 50-51, 53, 62, 72, 78, 94, which required all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, were canceled by applicant in the reply filed on 6/6/2022. The canceled, nonelected claim(s) may be reinstated by applicant if submitted in an amendment, limited to the addition of such claim(s), filed within a time period of TWO (2) MONTHS from the mailing date of this letter. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104. If NO such amendment is submitted within the set time period, the application will be passed to issue. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED. It is noted that the new claims would have a new number.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 45, 74, 80, 93, and 113-120 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closes prior art of record, Koyama (Kazuko Koyama, Masahiro Yoshita, Motoyoshi Baba, Tohru Suemoto, and Hidefumi Akiyama , "High collection efficiency in fluorescence microscopy with a solid immersion lens", Appl. Phys. Lett. 75, 1667-1669 (1999) https://doi.org/10.1063/1.124833) discloses a method of imaging a specimen containing features of interest with using solid immersion lens (SIL) (abstract), the method comprising the steps of:
(a) directing electromagnetic radiation (emr) to the SIL (epi-illumination, p. 1667, col. 2, first three full para), wherein:
(i) the SIL comprises a first surface comprising a convex region, and a second surface that is substantially planar (see Figs 1 and 2, p. 1667, col. 2, first full para);
(ii) at least a portion of the emr is transmitted through the convex region of the first surface of the SIL, and propagates inside the SIL toward the second surface (see Figs. 1 and 2);
(iii) the portion of the emr transmitted through the convex region forms a focus near and/or on the second surface of the SIL (see Fig. 1); and
(iv) the second surface of the SIL is in contact with a sample medium having a refractive index that is lower than the refractive index of the SIL (air as derivable from the paragraph bridging cols 1 and 2 on p. 1667, and nair<1.845);
(b) positioning a specimen feature of interest within the sample medium in close proximity to the second surface of the SIL (see paragraph bridging cols 1 and 2 on p. 1667, which discloses that polystyrene beads in solution are placed on the planar face of the SIL and the water allowed to evaporate, meaning that the beads are left randomly distributed on the planar surface in air), wherein the specimen feature of interest has a refractive index that is higher than that of material immediately surrounding the feature of interest (the material immediately surrounding the feature of interest, i.e. a polystyrene bead of 0.11 mm radius has an index of refraction higher than that of air which is interpreted as the material immediately surrounding the feature of interest), and wherein the specimen feature of interest is aligned with the focus so that, the emr rays become normally incident onto the specimen feature of interest (see Figs 1 and 2, direction of rays are normally incident on bead);
(c) detecting fluorescent light that is emitted by at least one of (i) the feature of interest itself, or (ii) one or more secondary fluorescent objects within the sample medium (fluorescence intensity, epi-fluorescence, p. 1667, col. 2, third and fourth full para); and
(d) constructing an image from the detected fluorescent light (cooled charge-coupled device camera (Princeton Instruments, TEA/CCD512TKM/1) for image detection, p. 1667, col. 2, third full para) that resolves specimen features (resolution ~ 185-270nm; p. 1669, col. 2, second full para, λ/2nNA, where λ=546 nm, n=1.845, NA=0.55 or 0.8).
Regarding Independent Claim 45, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of imaging a specimen containing features of interest using an annular solid immersion lens (ASIL) comprising (a) directing scanned electromagnetic radiation (emr) to the ASIL, wherein: (i) the ASIL comprises a first surface comprising a convex region, and a second surface that is substantially planar and comprising fiducial markings having been fabricated by nanoparticle deposition and (b) positioning a the specimen containing features. of interest within the sample medium in close proximity to the second surface of the ASIL, wherein the specimen containing feature§. of interest has a refractive index that is higher than that of material immediately surrounding the feature§. of interest, and wherein the specimen features of interest are aligned with the focus so that the scanned emr rays become normally incident onto the specimen feature§. of interest at times during the scan in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 120, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of imaging a specimen containing features of interest using an annular solid immersion lens (ASIL), the method comprising the steps of: (a) directing scanned electromagnetic radiation (emr) to the ASIL, wherein: (i) the ASIL comprises a first surface comprising a convex region, and a second surface that is substantially planar and comprising fiducial markings fabricated by ion bombardment and b) positioning the specimen containing features of interest within the sample medium in close proximity to the second surface of the ASIL, wherein the specimen containing features of interest has a refractive index that is higher than that of material immediately surrounding the features of interest, and wherein the specimen features of interest are aligned with the focus so that the scanned emr rays become normally incident onto the specimen features of interest at times during the scan in combination with the rest of the limitations of the above claims.
Claims 74, 80, 93, and 113-119 are allowable at least based upon their dependence on Claim 45.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0134520 A1 discloses the use of SIL for annular illumination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877